IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

SHANNON COPELAND,

            Appellant,

 v.                                              Case No. 5D16-581

DEPARTMENT OF CORRECTIONS
AND STATE OF FLORIDA,

            Appellees.

________________________________/

Opinion filed September 20, 2016

 Final Appeal from the Circuit
 Court for Marion County,
 Edward L. Scott, Judge.

 Shannon Copeland, Ocala, pro se.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Rebecca Roark Wall,
 Assistant Attorney General, Daytona
 Beach, for Appellee, State of Florida.

 No appearance      for   Department   of
 Corrections.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).



SAWAYA, PALMER, and EDWARDS, J.J., concur.